       Case 1:19-cv-00753-JAP-CG Document 63 Filed 09/13/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

VOTE SOLAR, et al.

              Plaintiffs,

v.                                                               No. CV 19-753 JAP/CG

CITY OF FARMINGTON,

              Defendant.

                            ORDER STAYING PROCEEDINGS

       THIS MATTER is before the Court on review of the record. Following the Tenth

Circuit’s remand of this matter to this District, (Doc. 59), the Court ordered the parties to

provide a status update, (Doc. 61). In their Joint Status Report, (Doc. 62), the parties

ask the Court to “stay this case, including discovery procedures,” until December 15,

2021, pending Defendant’s Cost of Service and Rate Study. The parties explain that the

results of this study “may moot or significantly alter the disputes . . . and render

discovery and motions related to the Standby Service Riders no longer relevant. It could

also reduce the differences between the Parties, making settlement more likely.” Id. at

2. The Court finds good cause to stay proceedings in this matter.

       IT IS THEREFORE ORDERED that all discovery and case deadlines shall be

stayed until December 15, 2021.

       IT IS FURTHER ORDERED that on or before December 15, 2021, the parties

shall provide a status report indicating whether the stay should be further extended or

that these proceedings should move forward.
Case 1:19-cv-00753-JAP-CG Document 63 Filed 09/13/21 Page 2 of 2




IT IS SO ORDERED.




                       THE HONORABLE CARMEN E. GARZA
                       CHIEF UNITED STATES MAGISTRATE JUDGE
